Citation Nr: 1636592	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  11-01 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for migraine headaches, including as secondary to service-connected asthma, allergic rhinitis and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from April 1986 to July 1996 and from March 2003 to August 2003, with additional periods of Reserve service until May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously remanded by the Board in August 2015 to afford the Veteran a new VA examination addressing the etiology of her migraine headaches.  The Board finds that this matter should again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for her currently diagnosed migraine headaches, both on a direct basis and as secondary to a service-connected disability.

The Board previously found that remand was necessary to provide the Veteran with a new VA examination and medical opinion addressing the etiology of her migraine headaches.  A VA examination was scheduled in November 2015, but the Veteran did not "RSVP," and therefore the examination was cancelled.  The Board acknowledges that, under applicable law, when a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be determined based on the evidence of record.  38 C.F.R. § 3.655(b).  

In this case, however, a review of the record indicates that the notice of examination may have been sent to the wrong address.  In September 2015, the Board's August 2015 remand was returned as undeliverable, indicating that the Veteran's address of record was incorrect.  In October 2015, the Appeals Management Center (AMC) submitted a "Neuro Headaches" examination request using the same incorrect address.  Although there is a notation on the examination request stating that the Veteran's address as provided by the Veterans Benefits Administration differed from the one in the Veterans Health Administration's database and that the current mailing address should be verified for accuracy, there is no indication in the file that this was accomplished.  The Board cannot determine whether an examination notification was sent to the correct address because the notification letter is not of record.  The Board further notes that a November 2015 rating decision issued by the RO was sent to a different address, but the December 2015 Supplemental Statement of the Case (SSOC) issued by the AMC in connection with the Veteran's appeal was sent to the wrong address and returned as undeliverable.  In light of this evidence, it is questionable whether the Veteran received notice of the scheduled examination.  

Accordingly, the Board is unable to presume that the Veteran was properly notified of the upcoming examination so as to permit the application of 38 C.F.R. 
§ 3.655(b).  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  As such, the Board finds that the Veteran should be afforded an additional opportunity to undergo a VA examination in connection with her appeal.  On remand, the AOJ should undertake appropriate measures to verify the Veteran's current address.  Thereafter, the AOJ should schedule the Veteran for a VA examination.

Additionally, the record demonstrates that additional VA medical records exist and should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records from December 2013 to the present.  

2.  Verify the Veteran's current address.  In this regard, compare the address listed on the December 2015 SSOC, which was returned as undeliverable, with that on the November 2015 rating decision, which was not.  Also note the October 2015 examination request, stating that the Veteran's address as provided by the Veterans Benefits Administration differed from the one in the Veterans Health Administration's database.

3.  After verifying the Veteran's address, schedule her for a VA examination to determine the current nature and etiology of her migraine headache disorder.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

After reviewing the claims file, eliciting a history directly from the Veteran and conducting a thorough examination, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed migraine headache disability was: 

(a) incurred in or is otherwise related to her military service (to include all periods of active duty for training); (b) caused by her service-connected disabilities, specifically to include asthma, allergic rhinitis with sinusitis and/or PTSD (including any medication prescribed for these disabilities); or 
(c) aggravated (permanently worsened beyond the normal course of the disease) by her service-connected disabilities, specifically to include asthma, allergic rhinitis with sinusitis and/or PTSD (including any medication prescribed for these disabilities).

In addressing these questions, the examiner should consider the in-service headache complaints, such as in February 1993, February 1996, March 1996, July 1996, and April 2003; the studies cited in the January 2009 VA examination report; the notations in the February 2014 VA psychiatric examination report that migraine headaches were "relevant to the understanding or management of the Mental Health Disorder;" and the Veteran's contentions that her migraines are caused or aggravated by stress, medication (Propranolol), and/or other factors.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so. 

4.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained that shows that notice scheduling the examination was sent to her last known address, and whether any notice that was sent was returned as undeliverable.  
5.  After completing the above development, including any additional development that may be warranted, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




